Citation Nr: 1437447	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  08-13 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for an acquired psychiatric disability to include depression and an anxiety disorder. 

3.  Entitlement to a compensable rating prior to April 18, 2012 for pseudofolliculitis barbae (PFB or skin disability), and in excess of 30 percent since.  


REPRESENTATION

Appellant represented by:	Bryan Held, Alpha Veterans Disability Advocates


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran had active duty service from December 1978 to January 1981 and from May 1982 to September 1989.

This matter is currently before the Board of Veterans' Appeals (Board) following Board remands in December 2009 to obtain the Veteran's service treatment records and December 2011 to reschedule a VA examination to evaluate the Veteran's service-connected skin disability.  This matter was originally on appeal from a July 2006 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  During the pendency of the Veteran's appeal, the RO, in a December 2013 rating decision, increased the Veteran's rating for his skin condition from noncompensable to 30 percent effective April 18, 2012.  However, since this increase did not constitute a full grant of the benefit sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran requested a hearing before a Veterans Law Judge, which VA scheduled for November 2009.  Upon review of the record, the Board determined that the Veteran never received the hearing notice so VA sent the Veteran notice to determine if he still wanted a hearing.  In response, the Veteran declined the scheduling of another hearing, and wanted a decision on the merits to be made as soon as possible.  The Board notes that the Veteran appeared for a hearing before the RO held in May 2007.

For many years the Veteran repeatedly inquires about his "30 years" of retroactive pay for his skin condition.  This has been explained to him in letters from the RO, but the Board will emphasize the point here, since he continues to ask this question.  He was awarded 10 percent for his skin condition in 1981, and he did receive VA disability benefits until he re-entered military service.  VA benefits are not paid while a Veteran is back on active duty.  After he left service in 1989, he submitted a claim in 1990, and based on the results of a VA examination, a zero percent rating was assigned.  He did not appeal the 1990 rating decision and no further communications concerning his disability benefits were received until 2005, which led to the claim now on appeal.  Therefore, to reiterate, he did not receive disability benefits between 1982 and 1989 because he was on active duty and he did not receive disability benefits after he separated because he did not appeal the 1990 rating decision that assigned a zero percent disability rating.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

The issue of entitlement to an increased rating for a skin disability prior to and since April 18, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Hypertension did not manifest in service or within one year of separation from service and is not shown to be otherwise causally related to an incident or event of service.

2.  The Veteran's acquired psychiatric condition did not manifest in service, and is not shown to be otherwise causally related to an incident or event of service, to include his service-connected skin condition.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§  1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria: Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  Generally, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As an alternative to direct service connection, certain claims may be granted on a presumptive basis for a showing of a chronic disease.  Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

A.  Analysis: Hypertension

For VA purposes, hypertension is defined as diastolic blood pressure that is predominantly 90 mm or greater, or systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  Multiple readings ". . .assure that the existence of hypertension is not conceded based solely on readings taken on a single, perhaps unrepresentative, day."  62 Fed. Reg. 65,207-15 (Dec. 11, 1997).  

The Veteran has a current hypertension diagnosis consistent with VA regulations.  In August 2004, the Veteran arrived at his local VA Medical Center with a blood pressure reading  of 208/165.  Blood pressure readings taken the following two days were still highly elevated with readings of 189/115 and 174/130, which cements the current diagnosis.  

The Veteran claims that his current hypertension began during service.  While he is competent to describe certain symptoms associated with his hypertension, he is not competent to provide testimony regarding the etiology of his hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)); see also Jandreau, 492 F.3d at n. 4 (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  The etiology of the Veteran's hypertension is not a simple identification that a layperson is competent to make. Additionally, there is no indication that the Veteran has the requisite medical training or expertise to opine as to the etiology of this disability.  Therefore, given the medical expertise necessary in making such an opinion as to etiology and the assignment of symptoms to a particular diagnosis, his statements regarding etiology of his hypertension do not constitute competent evidence on which the Board can make a service connection determination.

Accordingly, the Board turned to the Veteran's service treatment records covering two periods, the first from December 1978 to January 1981 and the second from May 1982 to September 1989.  However, the Board found no evidence of hypertension.  The Veteran's first period of service revealed normal blood pressure readings from enlistment through separation.  The Veteran's December 1978 enlistment examination revealed normal blood pressure reading of 120/68.  Upon separation, his December 1980 physical revealed a blood pressure of 110/80, still within normal limits. In the interim, the Veteran had multiple readings taken in 1980 with a low of 114/64 taken in September to a high of 132/82 taken in early December prior to his separation.  

During the Veteran's second period of service, he continued to have normal blood pressure readings, with only two elevated blood pressure readings, the first in December 1987 (140/100) and the second in July 1989 (130/100).  In the Veteran's treatment notes from a July 1989 sick call visit, the treating physician noted that the Veteran's blood pressure levels should be followed, but did not recommend any medication for the Veteran or diagnose the Veteran with hypertension.  


The Board also evaluated blood pressure readings taken while the Veteran was in the National Guard, but continued to see normal, albeit elevated, blood pressure levels.  In July 2001, the Veteran had blood pressure levels taking four days straight once during the day and once during the night.  However, the systolic and diastolic readings remained within the normal range with systolic readings ranging from 118 to 147 and diastolic readings ranging from 64 to 89. 

In addition to normal readings during service, and no evidence of hypertension within a year of service, the Board notes that the first formal diagnosis of hypertension comes nearly 15 years since service separation, and that no physician or other medical professional has ever indicated that his hypertension may be related to his service, additional factors weighing against the Veteran's claim.  

Ultimately, without a showing of hypertension during or within one year of service, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A 
§ 5107(b).

The Board now turns its attention to the Veteran's service connection claim for an acquired psychiatric disability.  

B.  Analysis: Acquired Psychiatric Disability 

The Veteran claims a history of post-traumatic stress disorder and depression.  However, he has only been formally diagnosed with depression.  He was first diagnosed at a VA Medical Center during an August 2004 evaluation with a subsequent mental health follow-up in September 2004.   The medical record demonstrates that the Veteran has exhibited symptoms similar to those experienced by individuals with PTSD such as anxiety; however, he was never formally diagnosed with such a disability.  For example, PTSD is listed on the Veteran's problem list with a diagnosis in February 2008.  However, when the record from the date of claimed diagnosis are reviewed, no diagnosis is actually seen.  Additionally, from 2007 onward, the treating mental health professionals treated the Veteran as if he only had depression.  Although the Board recognizes notations of record regarding PTSD, these notations seem to be based on statements made by the Veteran during mental health visits rather than a formal diagnosis by a medical professional.  Accordingly, due to the mixed nature of his psychiatric disability, the Board characterized the claim as an acquired psychiatric disability. 

With a current disability shown, the Board delved deeper into the Veteran's claim of service connection.  Although the Veteran claims that his psychiatric condition began during active duty between 1983 and 1989, the service treatment records for both periods indicate no psychiatric treatment.  Additionally, during a March 1981 neuropsychiatric compensation and pension  (C&P) examination in connection with a claimed nervous condition related to the Veteran's skin disability, he told the neuropsychiatrist that he never had psychiatric treatment during service and was unable to describe any specific psychiatric symptoms, statements that weigh heavily against the Veteran's claim.  

Moreover, the Veteran had extensive psychiatric issues prior to entering service, as corroborated by statements made by the Veteran as well as friends and family, which further weighs against his service connection claim.  The Veteran had a difficult upbringing, as noted in the March 2008 clinical assessment performed at the LA Gay and Lesbian Center.  He was raised by his grandmother, who terrorized himself and other children.  The Veteran's sexual experiences began at age 10 with a neighbor, then he engaged in sexual experimentation at the age of 12 and was sexual compulsive at the age of 17.  When he left home, he became what he calls a "black out drinker," abused drugs, and engaged in sexual contact with total strangers, as a way to deal with ongoing issues with his sexual preference.  Although these records refer generally to "sexual trauma," there is no discussion of any alleged military sexual trauma.

A childhood neighbor, who submitted a statement on the Veteran's behalf stated that it was her belief that the Veteran's trauma started well before he entered the Armed Forces and discussed a time when the Veteran attempted suicide by putting his head in an oven as a teenager.  [The Veteran admits this in a 2005 VA treatment record, stating it was due to conflicts as to his sexual preferences.]  However, by all accounts the Veteran had a solid military career and ultimately separated because of his service-connected skin disability and not due to any claimed mental difficulties in service.  

Furthermore, the Veteran has presented conflicting stories as to what he feels brought about his current psychiatric disability in service.  He states it was stressful trying to comply with the military's hygiene standards because of his skin condition.  He states he became depressed over this situation, so he used alcohol, and then gained weight and was discharged because of that.  He states he also experienced depression and stress and used alcohol and other drugs because of his sexual preferences.  However, nearly 20 years post-service, the Veteran also claimed he was raped during service, which he says is the root of his issues in service and the cause of his leaving, even though there is no history of any such rape.  All the VA mental health records for treatment prior to this current claim show counseling for depression due to sexual identity issues, with no mention of military sexual trauma or any military psychological issues.

VA has latitude in reviewing the claims file for evidence of alcoholism, misconduct, and other issues in service and comparing those to the Veteran's statements to make a determination as to whether the events occurred or were likely to occur in light of the low reporting of incidents of sexual assault.  Here, the service treatment records do not indicate any issues during service aside from his PFB and problems maintaining his weight.  Issues regarding drugs and alcohol appear to have begun well before entering service and resurfaced 5 years after based on statements from friends.  There is no evidence of any significant change in behavior during service that would warrant further investigation into his claim of a rape.  In other words, the types of behavioral changes that VA's regulation indicate may corroborate an assault were present in this Veteran's case long before he entered service, and his continuation of such behavior during service would not, in fact, reflect a change.  Although the Board sympathizes with the Veteran's ongoing psychiatric issues, there is nothing that even remotely ties those issues to his military service.  

Although the Veteran also claims his skin condition led to stress and embarrassment, causing depression, there is absolutely no support for that theory in the medical records.  He is certainly competent to report subjective feelings such as depression, but not to link onset of a psychiatric condition to a medical condition.  The mental health treatment records repeatedly link his depression to personal issues such as sexual identity, without mention of his skin condition.  Ultimately, without a showing of a psychiatric condition during service or competent evidence linking the post-service condition to the military, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A § 5107(b).


II.  VA's Duties to Notify and Assist

Veterans Claims Assistance Act of 2000 (VCAA) notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  VA complied with the duty to notify in an April 2006 notice, prior to the July 2006 rating decision now on appeal.  

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and post-service treatment records are in the claims folder.  The Board notes that the Veteran was not provided examinations for either his psychiatric disorder or his hypertension.  Examination regarding either issue was not necessary because there is no evidence of either claimed disability in service.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Lastly, since neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained, no further notice or assistance to the Veteran is required to fulfill VA's duties in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 
ORDER

Service connection for hypertension is denied.

Service connection for an acquired psychiatric disability is denied. 


REMAND

The Veteran underwent an April 2012 C&P examination of his skin.  However this report is missing from the Veteran's claims file, paper and electronic.  In the most recent supplemental statement of the case, the RO also referred to VA treatment records from Los Angeles through 2013, which are also not in the file.  VA generated documents are constructively part of the record before the Board even where they are not actually contained in the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  It follows that undertaking adjudication without the missing examination report or VA records would be erroneous.  Therefore, a remand is necessary so this report can be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the West Los Angeles VA Medical Center pertaining to the Veteran's skin disability from April 2010 to the present, to include the missing April 2012 VA C&P skin examination report.  Any document(s)/report(s) obtained shall be associated with either the paper or electronic claims folder.  Notice shall be provided to the Veteran if any report is not obtained.  Document the claims file or electronic folder as appropriate.

2.  After the above is completed, the AOJ should readjudicate the increased rating claim on appeal. If the benefits sought remains denied, the AOJ should issue an appropriate supplemental statement of the case.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


